J-S38033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

BARON DARNELL

                            Appellant              No. 1321 EDA 2015


             Appeal from the Judgment of Sentence April 24, 2015
             in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0008666-2013


BEFORE: FORD ELLIOTT, P.J.E., OLSON, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                            FILED MAY 23, 2016

        Appellant Baron Darnell appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas following his

bench trial convictions for possession with intent to deliver a controlled

substance (“PWID”),1 and possession of drug paraphernalia.2    After careful

review, we affirm.

        The trial court summarized trial evidence from the non-jury trial

conducted on February 19, 2015 as follows:

              On June 11, 2013, Philadelphia Police Officer Gregory
        Stevens, assigned to the Narcotics Field Unit, commenced an
        investigation in the 600 block of East Lippincott Street after
        receiving information from a confidential informant that drugs
____________________________________________


1
    35 P.S. § 780-113(a)(30).
2
    35 P.S. § 780-113(a)(32).
J-S38033-16


     were being sold from a residence located at 634 East Lippincott
     Street. On the aforementioned date, Officer Stevens met with
     the confidential informant (hereinafter CI), searched the CI and
     gave the CI $20.00 in pre-recorded buy money to attempt to
     purchase narcotics at 604 [sic] East Lippincott Street. The CI
     knocked on the front door to the residence and soon thereafter
     Appellant answered the door, engaged in a short conversation
     during which the CI handed Appellant the $20.00 in pre-recorded
     buy money. Appellant retreated inside the house for a moment
     and when he returned to the doorstep, he engaged in a hand-to-
     hand transaction with the CI. The CI then returned to Officer
     Stevens and handed him two clear orange capped vials
     containing what testing revealed to be crack cocaine. Officer
     Stevens placed the two vials on a property receipt and sent them
     to a Philadelphia Chemical Lab for testing.

            On June 18, 2013, Officer Stevens returned to the 600
     block of Lippincott Street with the CI who was again provided
     with $20.00 in pre-recorded buy money, and instructed to
     proceed to 634 East Lippincott Street. The CI encountered
     Appellant on the steps of the property and handed him the buy
     money at which time Appellant entered the property. Appellant
     returned a short while later and handed the CI small items. The
     CI then returned to Officer Stevens and handed him two white
     cap vials containing crack cocaine, which the officer placed on a
     property receipt which were once again sent to the Chemical Lab
     for testing.

            On June 21, 2013, after securing a search warrant, Officer
     Stevens returned to 634 Lippincott Street to execute the warrant
     with other officers. During the execution of the search warrant,
     police arrested Appellant who was in the residence’s living room
     along with another male. Police seized drug paraphernalia, a
     digital scale, unused plastic jars and bags, numerous new and
     used packets from inside the residence, and U.S. currency.
     Police also seized a key to the residence and U.S. currency from
     Appellant as well as a photograph of Appellant from inside the
     residence.

           In his defense, Appellant entered evidence by way of
     stipulation indicating that he had been employed as a human
     resource generalist by Databank IMX from 2012 until June 21,
     2013, the day he was arrested[,] and that he was paid $16.50
     an hour.


                                   -2-
J-S38033-16



Trial Court Pa.R.A.P. 1925(a) Opinion, filed September 15, 2015 (“1925(a)

Opinion”), pp. 2-3 (internal record citations and footnotes omitted). Based

on this evidence, on February 19, 2015, the trial court found Appellant guilty

of PWID and possession of drug paraphernalia.

       Prior to sentencing on April 24, 2015, Appellant made an oral motion

for a new trial claiming the verdict was supported by insufficient evidence

and was also against the weight of the evidence. See N.T. 4/24/2015, 14.

The trial court denied the motion.             Id. at 15.   Thereafter, the trial court

imposed a sentence of time served to 23 months’ incarceration followed by 3

years’ probation on the PWID conviction.3

       Appellant filed a notice of appeal on April 29, 2015 and a Pa.R.A.P.

1925(b) statement on May 19, 2015.                 The trial court filed its 1925(a)

Opinion on September 15, 2015.

       Appellant raises the following issue for our review:

             Did not the trial court err by denying [A]ppellant’s motion
       for a new trial, as the verdict was against the weight of the
       evidence where the Commonwealth presented the testimony
       only of a single uncorroborated witness at [A]ppellant’s trial and
       a new trial was necessary in the interests of justice?

Appellant’s Brief, p. 3.




____________________________________________


3
  The trial court imposed no further penalty on the possession of drug
paraphernalia conviction.




                                           -3-
J-S38033-16



     Appellant alleges the trial court erred by denying his post-conviction

motion for a new trial based on the allegation that the guilty verdicts were

against the weight of the evidence.       See Appellant’s Brief, pp. 11-16.

Effectively, Appellant claims a finding of guilt is precluded because the

testifying officer briefly saw Appellant twice, Appellant did not live at the

searched house, and Appellant’s pay stub indicates that he worked 80 hours

during the 2-week pay period in which these controlled buys happened. See

id. We do not agree.

     The denial of a new trial based on a lower court’s determination that

the verdict was not against the weight of the evidence is one of the least

assailable reasons for granting or denying a new trial. Commonwealth v.

Clay, 64 A.3d 1049, 1055 (Pa.2013).       This Court reviews weight of the

evidence claims pursuant to the following standard:

     A motion for new trial on the grounds that the verdict is contrary
     to the weight of the evidence, concedes that there is sufficient
     evidence to sustain the verdict. Thus, the trial court is under no
     obligation to view the evidence in the light most favorable to the
     verdict winner. An allegation that the verdict is against the
     weight of the evidence is addressed to the discretion of the trial
     court. A new trial should not be granted because of a mere
     conflict in the testimony or because the judge on the same facts
     would have arrived at a different conclusion. A trial judge must
     do more than reassess the credibility of the witnesses and allege
     that he would not have assented to the verdict if he were a
     juror. Trial judges, in reviewing a claim that the verdict is
     against the weight of the evidence do not sit as the thirteenth
     juror. Rather, the role of the trial judge is to determine that
     notwithstanding all the facts, certain facts are so clearly of
     greater weight that to ignore them or to give them equal weight
     with all the facts is to deny justice.



                                    -4-
J-S38033-16



Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa.2000) (internal

citations, quotations, and footnote omitted).

       Stated differently, a court may award a new trial because the verdict is

against the weight of the evidence only when the verdict is so contrary to

the evidence as to shock one’s sense of justice, 4 “such that right must be

given another opportunity to prevail.” Commonwealth v. Goodwine, 692
A.2d 233, 236 (Pa.Super.1997).            Moreover, appellate review of a weight

claim consists of a review of the trial court’s exercise of discretion, not a

review of the underlying question of whether the verdict is against the

weight of the evidence.        Widmer, 744 A.2d at 753.      When reviewing the

trial court’s determination, this Court gives the gravest deference to the

findings of the court below. We review the court’s actions for an abuse of

discretion. Id.




____________________________________________


4
 This Court has explained the notion of “shocking to one’s sense of justice”
as follows:

       When the figure of Justice totters on her pedestal, or when the
       jury’s verdict, at the time of its rendition, causes the trial judge
       to lose his breath, temporarily, and causes him to almost fall
       from the bench, then it is truly shocking to the judicial
       conscience.

Commonwealth v. Davidson, 860 A.2d 575, 581 (Pa.Super.2004)
(internal citations and quotations omitted).



                                           -5-
J-S38033-16



      Simply stated, the verdict in this matter illustrates that the court found

the officer’s testimony regarding the hand-to-hand drug buys and the

identification of Appellant credible. The trial court explained:

      . . . Officer Stevens testified credibly in this [c]ourt’s view that
      he twice observed Appellant engage in a drug transaction with a
      CI. The officer testified that he had a clear view of Appellant
      during these incidents.

            In addition, on the day the warrant was executed, police
      found Appellant inside 634 East Lippincott Street, the location of
      the two sales to the CI.        Not only did police find drug
      paraphernalia and other items related to drug dealing[,] they
      also found a key to the residence in Appellant’s possession.

1925(a) Opinion, p. 5. From this testimony, and based upon the trial court’s

right to resolve conflicts and/or inconsistencies in the testimony presented,

the trial court concluded that, “[a]ll this evidence more than supports the

verdict[.]” Id.

      Our review of the trial transcript reveals the trial court did not abuse

its discretion in denying a new trial based on the weight of the evidence.

Accordingly, Appellant’s weight of the evidence claim fails and we affirm

Appellant’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2016

                                      -6-